                   Case 1:19-cv-07568-JGK Document 20 Filed 01/10/20 Page 1 of 2


Joshua Stricoff
                                                                                hhd                               One Dag Hammarskjold
                                                                                                                   885 SECOND AVENUE
DIR TEL212909-9530                                                 WACHTEL MISSRY                                  NEW YORK NY 10017
                                                                   NEW YORK· LOS ANGELES • FLORENCE                 MAIN   TEL 212 909-9500
                                                                      "
                                                                           WWW.WACHTELMISSRY.COM                     FACSIMILE 212 371-0320
jstricoff@wmllp.com
LJSDC SDiN
OOCUME~H                                                                                                                                      "\
ELECTRON!CALL Y FILED                                                                   January 10, 2020
DOC#
DATE;:;;-Fl;-::LE::::D:--:_--,_._-':..i~·'""""-:.:-;n-_,.._---·~           /    7~             <[-~a ~
  ByECF                                                   /,
  Honorable John G. Koeltl                                     r{~~
                                                  I/.? I /:/_cJ . ,
  United States District Court                  ~ ~7                                                                 5
  Southern District of New y ork    ;;i_,                      .                                           Ma -       '
  500 Pearl St., Courtroom, 14A ~ /    ;;i....o ?f ~                t-//                              (f,)1,
 NewYork,NewYork\0007                                        ~,P               ~                       ~G(r:et¾r;ft,;,)>,;>
               Re:          Name! Norris v. Keste Group LLC, et al., Case No. 1:l(d-c007568                       ;j;;}J-'O
  Dear Judge Koeltl:

          This firm represents defendant 271 Bleecker LLC ("Bleecker") in the above-referenced
  action. This is an action brought under the Americans with Disabilities Act and related state and
  local statutes.

          I write for two reasons: (1) to request an adjournment of the Initial Pretrial Conference,
  scheduled for Tuesday, January 14, 2020, and (2) to obtain the Court's approval of the 20-day
  extension of time for Bleecker to answer the complaint that plaintiff granted earlier today.

         Based on a review of the docket in this matter, the Initial Pretrial Conference appears to
  have been originally scheduled for October 28, 2019. The conference then appears to have been
  adjourned to December 3, 2019, and then adjourned again to January 14, 2020. While this is
  Bleecker's first request for an adjournment of the conference, plaintiff appears to have requested
  two adjournments. Counsel for co-defendant Keste Group LLC consents to the proposed
  adjournment.

          Earlier this afternoon, I left a message with plaintiffs counsel regarding an adjournment
  of the conference, and I followed up with an email. According to Daisy Hall of plaintiffs law
  firm, plaintiffs principal attorney, B. Bradley Weitz, observes the Sabbath, and thus will not be
  able to respond to my messages until Saturday evening, at the very earliest. Bleecker therefore
  makes this request now-before receiving Mr. Weitz's response-to avoid violating the Court's
  rule requiring 48 hours' notice for all adjournment requests. This request will not affect any
  scheduled dates.

         Bleecker's deadline to answer the complaint in this action was September 27, 2019.
  Daisy Hall did not have the authority to consent to an adjournment of the conference (which only
         Case 1:19-cv-07568-JGK Document 20 Filed 01/10/20 Page 2 of 2




Mr. Weitz could provide), but did consent to a twenty-day extension ofBleecker's time to
answer the complaint. This is Bleecker's first request for an extension of time. This request will
not affect any scheduled dates.

       Accordingly, Bleecker respectfully requests: (1) that the Initial Pretrial Conference,
scheduled for Tuesday, January 14, 2020 be adjourned and (2) that plaintiffs consent to an
extension of time to answer be approved by the Court.

       We thank the Court for its attention to this matter.




                                                              Respectfully submitted,

                                                              Isl Joshua S. Stricoff

                                                              Joshua S. Stricoff
